Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Pamela Antonetty d/b/a Bodega 24,
Respondent.
Docket No. C-12-946
FDA Docket No. FDA-2012-H-0704
Decision No. CR2604

Date: August 31, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

I enter a default judgment against Respondent, Pamela Antonetty d/b/a
Bodega 24. The Center for Tobacco Products (CTP) filed an administrative
complaint against Respondent that alleges facts and legal authority that are
sufficient to justify the imposition of a civil money penalty of $2,000.
Respondent did not timely answer the complaint nor did she request an
extension of time within which to file an answer.

CTP began this case by serving a complaint on Respondent and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA)
Division of Dockets Management. The complaint alleges that Respondent
impermissibly sold tobacco products to a minor, violating the Federal Food,
Drug, and Cosmetic Act (Act) and its implementing regulations at 21 C.F.R.
Part 1140. CTP seeks a civil money penalty of $2,000.

On July 13, 2012, CTP served the complaint on Respondent by United
Parcel Service, as is provided for by 21 C.F.R. §§ 17.5 and 17.7. In the
complaint and accompanying cover letter, CTP explained that, within 30
days, Respondent should pay the penalty, file an answer, or request an
extension of time in which to file answer. CTP warned Respondent that, if it
failed to take one of these actions within 30 days, the Administrative Law
Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering
it to pay the full amount of the proposed penalty. Respondent did not file an
answer within the time provided by regulation.

lam required to issue a default judgment if the complaint is sufficient to
justify a penalty and the Respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I decide whether a default
judgment is appropriate here, and I conclude that it is merited based on the
allegations of the administrative complaint and Respondent’s failure to
answer them.

For purposes of this decision, I assume that the following facts alleged in the
complaint are true. Specifically:

e Respondent owns an establishment that sells tobacco products and
which does business as Bodega 24. The business is located at 154
High Street, Holyoke, MA 01040.

e On April 27, 2011, an FDA-commissioned inspector made
observations at Respondent’s place of business consisting of: sale of
cigarettes or smokeless tobacco to a minor under the age of 18; and
failure to identify the age of an individual through photographic
identification.

e On July 14, 2011, CTP issued a Warning Letter to Respondent that
recited the April 27, 2011, observations. The letter informed
Respondent that the observed facts constituted violations of
regulations at 21 C.F.R. §§ 1140.14(a) and 1140.14(b) that prohibited
sales of tobacco products to individuals under the age of 18 and that
required verification of age of purchasers of tobacco products. It
advised Respondent that failure to correct the violations could result
in the imposition of a civil money penalty or other regulatory action
by FDA.

e The Warning Letter was delivered to Respondent. On July 27, 2011,
Respondent replied to the warning letter. Respondent stated that she
would prevent future violations by training Respondent’s employees
regarding the sale of tobacco products

e On February 25, 2012, at about 12:45 p.m. ET, an inspector observed
a minor under the age of 18 buy a package of Marlboro 100’s
cigarettes at Respondent’s place of business. Respondent or her
employees failed to verify the purchaser’s age by photographic
identification. Furthermore, Respondent or her employees sold
individual (unpackaged) cigarettes.

These facts establish that Respondent is liable under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R §
1140(b). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or
smokeless tobacco to any person younger than 18 years of age. Under 21
C.F.R. § 1140.14(b), a retailer must verify a purchaser’s age by means of
photographic identification. Under 21 C.F.R. § 1140.14(d), a retailer must
not sell individual cigarettes.

Here, Respondent sold tobacco products to individuals younger than age 18
on two occasions, on April 27, 2011, and February 25, 2012. On both of
these occasions Respondent failed to verify the age of the purchaser through
photographic identification. On February 25, 2012, Respondent sold
cigarettes individually. These actions and omissions by Respondent
constitute a violation of law for which a civil money penalty is merited.
Therefore, I find that a civil money penalty of $2,000 is permissible under
21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

